Citation Nr: 1803338	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include basal cell carcinomas, squamous cell carcinomas, and a lymphoma-like growth, including as due to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to March 1971, with service in the Republic of Vietnam from May 1970 to March 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the RO has adjudicated the claim as that for skin cancer alone, the record shows diagnoses of various skin disorders, to include basal cell carcinomas, squamous cell carcinomas and a lymphoma-like growth.  The Board has consolidated those claims into a single request for service connection for a skin disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is within the record before the Board.


FINDING OF FACT

Competent medical evidence of record establishes that the Veteran's skin disorder is at least as likely as not related to his active service, particularly to his overexposure to the sun during his tour in Vietnam.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a skin disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed service connection for skin cancer, which he contends is due to his in-service exposure to herbicides.  The Board does not question the Veteran's Vietnam Era service or his presumed exposure to herbicides.  His treatment records show the diagnoses of basal cell carcinomas, squamous cell carcinomas and a lymphoma like growth on his skin.  See clinical records and August 2017 statement of Dr. R.J.C.  He has suggested that presumptive service connection is warranted under 38 C.F.R. §§ 3.307 and 3.309.  The Board, however, notes that the skin disorders shown in the Veteran's records are not among those listed within 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted.  Non-Hodgkin's Lymphoma is a presumptive disorder for herbicide exposed veterans under 38 C.F.R. 38 C.F.R. § 3.309(e); however, the Veteran is shown to have had a "Lymphoma like growth on his skin," without any indication of treatment for Non-Hodgkin's Lymphoma.  See August 2017 statement from Dr. R.J.C.  Thus, service connection on a presumptive basis is not warranted.  

Even if a Veteran is not entitled to presumptive service connection, VA also must consider the claim on a direct service-connection basis.  When a disease is diagnosed initially after service but not within the applicable presumptive period, service connection nonetheless may be established by evidence demonstrating that the disease was incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In the present case, again, a diagnosis of the claimed disorder is shown.  Further, with regard to an in-service incurrence, at his August 2017 hearing, the Veteran recalled excessive exposure to the sun during his tour in Vietnam without the benefit of sun protection, such as sunscreen.  See hearing transcript at page 6.  The Board also observes the Veteran's tour in Vietnam was between May 1970 and March 1971; thus, throughout the summer months.  See May 2011 PIES response.

In August 2017, Dr. R.J.C. submitted a statement in support of the Veteran's claim.  The doctor stated, "In my opinion [the Veteran's] skin cancer could be related to overexposure to the sun and chemicals he was exposed to while serving in Vietnam.  He has had Basal Cell Carcinomas, Squamous Cell Carcinomas and a Lymphoma like growth on his skin.  There is a good probability (60%) or better sun exposure from decades ago while in Vietnam caused these conditions."

There is no opinion within the record that is contrary to these findings.  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a skin disorder on a direct basis have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a skin disorder is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


